July 16, 2015

Jeffrey D. Kyle, Clerk
Third District of Texas Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547


RE:    Court of Appeals Number: 03-15-00365-CV
       Trial Court Case Number: C130102C

Style: James Mosser and Mosser Law PLLC vs. Bob Mims



Dear Mr. Kyle:

      On June 10, 2015 attorney James C. Mosser representing appellant, James Mosser and
Mosser Law, PLLC, filed a Notice of Appeal with the 340th District Court of Tom Green.

       The Clerk’s Record was due on or before July 10, 2015.

       I am hereby requesting an extension of the deadline for filing the Clerk’s Record for
another 15 days.

        Although I have begun to prepare the record, it’s apparent to me that I won’t be able to
finalize it until after the deadline has passed. Thus, I’m humbly requesting this 15 day extension
to be granted, as I remain

                                             Very sincerely yours,

                                             Vicki Vines, Chief Deputy District Clerk
                                             for Tom Green County, Texas

cc: James C. Mosser
    Paul J. Downey